DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-8, 10-13, 15-21, and 23-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
References were found to disclose the method and system of therapeutic radiation dosimetry to the RPE cells in the eye by specifically irradiating, collecting reflected pulses and generating a photocurrent. However, no references were found to disclose those method steps with real-time feedback to the user. For that reason, claim 24 is allowed. In addition, no references were found to disclose a single aggregate pulse that causes microbubbles to form in RPE cells. In fact, most references disclosed that it is harmful and can cause damage to the eye in applying a pulse that has two different intensities following each other immediately, thereby acting as a single aggregate pulse. Even if references did teach that however, they were teaching a first intensity that was lower than a second intensity instead of the opposite, for these reasons claims 1-2, 4-8, 10-13, 15-21, and 23-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792